Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-2, 4-6, 8-9, 13, 21, 25-28, 30, 47-48, 59-70 are pending.  Claims 26, 48, 59-70 are withdrawn. 
Newly submitted claims 69-70 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they lack unity of invention with groups I and II; they require the technical feature of a column, a bed containing magnetic materials, a device located outside the column creating a magnetic field which is capable of moving the bed through the column, which is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Patent Publication No. 2009/152176 by Kipp et al. (Kipp). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 68-70 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6,8-9,13, 21, 25, 27-28, 30, 47, and 66-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the limitations “an adjustable-control magnet” and “magnetically propelling” are considered new matter.  There is no support for this limitation in the claim.  All dependent claims are rejected as well. 
Claim Rejections - 35 USC § 103
Claims 1-2, 4-6, 8-9, 13, 21, 25, 27-28, 30, 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0152176 by Kipp et al. as evidenced by U.S. Patent No. 4628037 by Chagnon et al., in view of U.S. Patent Publication No. 2003/0180508 by McArdle et al. (McArdle).  
In regard to claim 1¸ Kipp teaches an apparatus (abstract; [0037]; [0060]); capable of being used in continuous chromatography.  Kipp teaches a bed containing magnetic materials ([0037]; evidenced by U.S. Patent No 4628037 by Chagnon et al); capable of moving inside the 
Kipp teaches a magnetic device located outside the column ([0038], arrangement of magnets).  Kipp teaches a magnetic device which can be rotated ([0050]).  Kipp teaches a Halbach array of magnets ([0050]).  Kipp teaches the fluid is a gas or liquid ([0036]; [0062]); capable of flowing through the column. 
Kipp teaches a column made of non-magnetic tubing, specifically silicone tubing, equating to a relative magnetic permeability between 0.95 and 1.05 (([0037]; [0044]-[0045]; [0067]; [0072]).  
Kipp does not teach the magnetic device is adjustably controlled. 
McArdle teaches coated particles used in chromatography ([0142]).  McArdle teaches Halbach magnets ([0223]; [0260]).  McArdle teaches the Halbach magnet orientation is controlled by rotating ([0260]).  
It would be obvious to one of ordinary skill int eh art at the time the invention was effectively filed to incorporate an adjustable control, as taught by McArdle, in the magnetic device of Kipp as it is known in the art to control the orientation of magnets through rotation. 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed apparatus for use in continuous chromatography, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “generating time-varying magnetic field that result in zones of magnetic field gradients that move progressively from one position to another in a contiguous fashion, and capable of magnetically propelling the bed through the column including at least one of a co-flow direction or a counterflow direction”.
In regard to claim 2¸ Kipp teaches the bed is made of multiple independent magnetic particles ([0037], magnetic beads).  Kipp teaches the magnetic particles are in the size range from 10 nm to 1 cm (claim 23). 
In regard to claim 4¸ Kipp teaches the magnetic particles comprises two layers; an inner layer exhibiting magnetic properties and an outer layer exhibiting chromatographic behavior wherein the outer layer is the chromatographic material ([0037]). 
In regard to claim 5¸ Chagnon teaches the magnetic particles comprise additional middle layers which do not interfere with the magnetic properties and chromatographic behavior (C2/L2-7, silane coating). 
 claim 6¸ Kipp teaches the materials giving the particles their magnetic properties is ferromagnetic ([0036]; claim 21).  
In regard to claim 8¸ Kipp teaches the bed comprises at least one distinct porous matrix (Figure 11; [0060]).  Kipp teaches each matrix spanning an entire width of the column and permeated by a continuous network of pores (Figure 11; [0060]). 
It would be readily apparent to one of ordinary skill in the art that features from Figure 11 can be incorporated into the embodiment of paragraph [0037] because they are both directed towards apparatus configurations for separating with magnet.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
In regard to claim 9¸ Chagnon teaches the matrix is made by cross-linking the magnetic particles (C3/L49-63). 
In regard to claim 13¸ Kipp teaches one or more permanent magnet ([0050]); capable of generating a magnetic field.  Kipp teaches the column is a single vessel (Figure 11; [0060]).  Kipp teaches the column is cylindrical, cuboid, or prismatic (Figure 11; [0060]-[0061]).  Kipp teaches each vessel has an aperture (Figure 11; [0060]). 
It would be readily apparent to one of ordinary skill in the art that features from Figure 11 can be incorporated into the embodiment of paragraph [0037] because they are both directed towards apparatus configurations for separating with magnet.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
 claim 21¸ Kipp teaches the one or more permanent magnets are cylindrical magnets (Figure 4; [0018]); capable of rotating along their longitudinal axis or orientated such that the axis of rotation of the magnets is at a specific angle to the longitudinal axis of the column.
In regard to claim 25¸ Kipp teaches a support to which the permanent magnets are attached (Figure 4; Figure 14; [0067]); permitting angle between axis of rotation and longitudinal axis of the column to be adjusted. 
In regard to claim 27¸ Kipp teaches the one or more permanent magnets are provided on opposite sides of the column ([0012]; [0050]). 
In regard to claim 28¸ Kipp teaches the permanent magnets on either side of the column are symmetrically positioned with respect to a mid-plane of the column ([0012]; [0050]). . 
In regard to claim 30¸ Kipp teaches the one or more permanent magnets form a Halbach array ([0012]; [0050]).
In regard to claim 66¸ Kipp teaches the magnetic fields move the bed through the column at an angle to the flow of fluid through the column ([0046]). 
In regard to claim 67¸ Kipp teaches a loading unit ([0067]); capable of providing a feed solution for a loading operation and contacting a chromatographic material containing magnetic material and at least one target substance to bind the chromatographic material.  Further, Chagnon teaches a loading unit (C17/L18-33); capable of providing a feed solution for a loading operation and contacting a chromatographic material encapsulating magnetic material and the feed solution contains at least one target substance to bind the chromatographic material.  

Chagnon teaches an elution unit (C17/L18-33); capable of performing an elution operation wherein the chromatographic material is contacted with at least one eluent and the at least one target substance is released from the chromatographic material and carried away by the at least one eluent. 
Kipp teaches a regeneration unit ([0037]); capable of performing a regeneration operation wherein the chromatographic material is contacted with a solution that restores the chromatographic material to its initial state. 
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0152176 by Kipp et al., as evidenced by U.S. Patent No. 4628037 by Chagnon et al. in view of U.S. Patent Publicaiton No. 2003/0180508 by McArdle et al. (McArdle), as noted above, further in view of U.S. Patent Publication No. 2003/0146161 by Herman (Herman).  
In regard to claim 47¸ Kipp teaches all the limitations as noted above.  Kipp does not teach the whole apparatus is encased in a material capable of providing magnetic shielding.  
Herman teaches a separation apparatus with magnetic particles ([0009]).  Herman teaches shielding the apparatus for safety ([0130]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a shield around the magnetic apparatus in order to ensure safety.  Additionally, it would be obvious to one of . 
Response to Arguments 
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
The 112b rejections are removed due to amendments in the claims. 
In regard to the applicant’s arguments concerning Kipp, the Examiner does not find this persuasive.  The rejection has been adjusted in light of the amendments to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777